Case 2:21-cv-01074-JDC-KK Document 62 Filed 07/29/21 Page 1 of 2 PageID #: 2941




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                           CASE NO. 2:21-CV-01074

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 JOSEPH R. BIDEN JR., ET AL                         MAGISTRATE JUDGE KAY

                                           ORDER

        Before the Court is a “Motion for Preliminary Injunction” (Doc.53) filed by

 Plaintiffs, the States of Louisiana, Alabama, Florida, Georgia, Kentucky, Mississippi,

 South Dakota, Texas, West Virginia, and Wyoming (collectively referred to as “Plaintiff

 States”) who move the Court for an order under Rule 65 of the Federal Rules of Civil

 Procedure to grant a preliminary injunction, with expedited consideration. Also before the

 Court is “Plaintiffs’ Consent Motion for a Page Extension” (Doc. 54). Accordingly,

        IT IS ORDERED that the Motion to Expedite is GRANTED;

        IT IS FURTHER ORDERED that Defendants file a response to the Motion for

 Preliminary Injunction no later than August 17, 2021, and Plaintiff States file a reply to the

 response no later than August 27, 2021;

        IT IS FURTHER ORDERED that Plaintiff States’ Motion for a Page Extension is

 GRANTED;
Case 2:21-cv-01074-JDC-KK Document 62 Filed 07/29/21 Page 2 of 2 PageID #: 2942




       IT IS FURTHER ORDERED that a hearing on the Motion for Preliminary

 Injunction is SET for September 16, 2021, at 1:30 p.m. at the Lafayette Federal

 Courthouse, Courtroom #4.

       THUS DONE AND SIGNED in Chambers on this 29th day of July, 2021.



                   _______________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
